DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski et al. (US 2006/0196284 A1), hereinafter Tarasinski, as cited by Applicant, in view of Bell et al. (US 2004/0195069 A1), hereinafter Bell.
Regarding claim 1, Tarasinski discloses (Fig. 1-2) a system for operating a power take-off unit (Title) of a vehicle 10, the system comprising:
an actuator control apparatus 48 for modulating a linkage for a transmission clutch 42 of the vehicle (Fig. 2; linkage is fluid line between valve 48 and clutch 42);
a power take-off control apparatus 52 for engaging and disengaging the power take-off unit to one or more gears of a transmission (Fig. 2; Para. [0020]); and
a control module 32, 68 for controlling the function of the actuator control apparatus 48 and the power take-off control apparatus 52 (Para. [0022] – [0024]).
Tarasinski does not disclose that the control module is located outside of the passenger cabin of the vehicle, so the system can be operated from outside of the passenger cabin of the vehicle.
Bell teaches that a power take-off device 19 can be controlled from a control module located outside of the passenger cabin 16 of the vehicle (Fig. 1; Para. [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tarasinski by locating the control module outside of the passenger cabin of the vehicle as disclosed by Bell because this allows the PTO device to be controlled from outside of the cabin (Para. [0012] of Bell).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the control module outside of the passenger cabin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, Tarasinski, modified as above, further discloses (all references are to Tarasinski) that the actuator control apparatus 48 comprises an actuator operatively coupled to the linkage for the transmission clutch 42 (Para. [0019]).

	Regarding claim 3, Tarasinski, modified as above, does not disclose that the actuator is a pneumatic actuator.
	Bell teaches that an actuator 38, 32 for a power take-off clutch 40 is a pneumatic actuator (Para. [0016]; “PTO clutch 40 is actuated by air from the vehicle’s brake system, meaning air tank 32”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tarasinski and Bell by using a pneumatic actuator as disclosed by Bell because a pneumatic actuator allows for better adjustment of the minimum operating pressure of the actuator (Para. [0017] of Bell).

Regarding claim 4, Tarasinski, modified as above, further discloses (all references are to Bell) that the pneumatic actuator 38, 32 is an air ram (Para. [0016]; pneumatic actuator 38, 32 uses air to control clutch 40).

Regarding claim 8, Tarasinski, modified as above, further discloses (all references are to Tarasinski) that the power take-off control apparatus 52 comprises a mechanical means to engage the one or more gears of the transmission (Para. [0020] states that apparatus 52 uses sliding means (mechanical means) to establish which of the gears is connected).

Regarding claim 9, Tarasinski, modified as above, further discloses (all references are to Tarasinski) that the control module 32, 68 comprises an actuator control device 68 configured to activate and deactivate the actuator (Para. [0024], switch 68 controls operation of actuator and valve 48).

Regarding claims 10 and 11, Tarasinski, modified as above, further discloses (all references are to Tarasinski) that the actuator control device is a switch (Para. [0024]).

Regarding claim 12, Tarasinski, modified as above, further discloses (all references are to Tarasinski) that the control module 32, 68 comprises a power take-off control device 68 configured to modulate the engagement of the one or more gears of the transmission (Para. [0024]).

Regarding claim 19, Tarasinski discloses (Fig. 1-2) a kit for operating a power take-off unit (Title) of a vehicle 10, the system comprising:
an actuator control apparatus 48 for modulating a linkage for a transmission clutch 42 (Fig. 2; linkage is fluid line between valve 48 and clutch 42);
a power take-off control apparatus 52 for engaging and disengaging the power take-off unit to one or more gears of a vehicle transmission (Fig. 2; Para. [0020]); and
a control module 32, 68 for controlling the function of the actuator control apparatus 48 and the power take-off control apparatus 52 (Para. [0022] – [0024]).
Tarasinski does not disclose that the control module is located outside of the passenger cabin of the vehicle, so the system can be operated from outside of the passenger cabin of the vehicle.
Bell teaches that a power take-off device 19 can be controlled from a control module located outside of the passenger cabin 16 of the vehicle (Fig. 1; Para. [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tarasinski by locating the control module outside of the passenger cabin of the vehicle as disclosed by Bell because this allows the PTO device to be controlled from outside of the cabin (Para. [0012] of Bell).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the control module outside of the passenger cabin, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 22, Tarasinski, modified as above, further discloses (all references are to Tarasinski) that the power take-off control apparatus 52 comprises a power take-off control device 68 configured to modulate the engagement of the one or more gears of the transmission (Para. [0024]).

Regarding claim 23, Tarasinski modified as above, further discloses (all references are to Tarasinski) the kit comprising the power take-off unit (Abstract).


Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski in view of Bell, and further in view of Karlsson et al. (US 2009/0305845 A1), hereinafter Karlsson.
Regarding claims 14 and 24, Tarasinski, modified as above, does not explicitly disclose a pump operatively coupled to the power take-off unit.
Karlsson teaches (Para. [0004]) operatively coupling a pump to a power take-off unit.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tarasinski and Bell by coupling a pump to the power take off unit as disclosed by Karlsson because it is recognized in the art that PTOs can be connected to a wide variety of devices, including pumps for emptying/filling from containers (Para. [0004] of Karlsson).

Allowable Subject Matter
Claims 5-7, 13 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-4, 9-11, 19 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614